Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Oct. 10, 2019 and Oct 27, 2020 are acknowledged and have been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the text “[t]he present disclosure discloses” is redundant.  Correction is required.  See MPEP § 608.01(b) which gives guidelines concerning the content of an abstract of the disclosure. In this instance, amending the abstract to commence with “a mobile mechanism,…” would appear to correct the issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9, lines 1-2, the recitation of three posts in a triangular formation on –both- sides of a seat is 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2009/0071732 [US family document of EP 2 036 755, cited by applicant]). Kim et al. teach a mobile mechanism which may be a robotic cleaning or mowing apparatus (¶¶0003, 0036) which includes a housing (28) in which a guide portion (20, also note element 48) is provided, a sliding seat (23, 25, also note element 46) mounted on the guide portion and moveable along the guide portion, a moving wheel (12) on the sliding seat and protruding beyond a lower face of the housing (28), a pressing portion (end or lower portion of 34, separately mentioned, ¶0028) pressing against the sliding seat and moving the sliding seat (downwardly) towards the housing lower surface, a deformation portion (spring 34) mounted on the housing and connected to the pressing portion (end or lower portion of 34) exerting a force for moving the sliding seat towards the lower surface of the housing through the pressing portion when deformed, the housing comprising a lower housing (28), the guide portion (20) above the lower housing, the sliding seat being disposed above the lower housing, and the wheel for contacting a working surface, such as the floor of the room in which the device is placed for use, the guide portion (20) comprising initially a single post or rail, the sliding seat having a sliding block (23) sliding along the guide rail in the guide rail, the axis of the guide rail or post being perpendicular to a moving surface such as the floor of the room in which the device is placed for use, the sliding seat including both a body (25) and a transmission portion (23) which is connected to the wheel (via structure of casing 14), the transmission portion including a transmission gear (internally of 14, see ¶0028) and a transmission shaft (15), the transmission shaft (15) being a rotating shaft connected to the wheel (12), the sliding seat additionally including a motor (16) which is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (cited above).
As regards claims 2 and 7, the reference to Kim et al. teaches a lower housing (28), but fails to specifically teach that the housing has an upper portion (e.g., a top cover) above the lower housing, which encloses the mechanism of the device. It is very well known in the art of robotic cleaning devices to provide a top enclosure to the device to protect the mechanism of the device from damage and to present a finished appearance, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a top cover to the housing of the device taught by Kim et al. for the well-understood purpose of protecting the internal components of the 
As regards claims 8 and 9, initially the reference to Kim et al. teaches a single guide post (20) and a second guiding feature (46, 48), but do not explicitly teach (a) two guide posts symmetrically on both sides of the sliding seat or (b) three guide posts triangularly distributed on both sides of the sliding seat. It is well held to be within the skill level of the ordinary practitioner to duplicate or multiply already taught operational parts of the prior art for the purpose of enhancing or multiplying the effect of the taught part, and resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the guide post as constituting a pair of guide posts symmetrically on both sides of the sliding seat (and, e.g., providing the seat with a pair of recesses to accommodate the posts) for the purpose of increasing the robustness of the guiding structure beyond the support provided by only a single post.
It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the guide post as constituting three guide posts triangularly distributed on both sides of the sliding seat (and, e.g., providing the seat with three recesses to accommodate the posts) for the purpose of yet further increasing the robustness of the guiding structure beyond the support provided by only a single post.
As regards claim 18, initially the reference to Kim et al. teaches a structure fully capable of performing the method stems as claimed, the device functionally capable of lowering the housing compared to the ground (i.e., raising the wheel assembly and sliding seat) resulting in the pressing portion (lower end of 34) moving upwardly and the deformation .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabjohn and Wells teach wheels mounted with springs and guide structures, Cipolla et al., Moon et al., Jang et al. and Shin et al. teach particular cleaning machine wheel support structures; Uehigashi teaches a cleaning machine structure including both a spring and pressing element.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616